Citation Nr: 1028132	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-39 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
disabling for degenerative disc disease of the lumbar spine with 
arthritis, status post lumbar laminectomy.  

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for L-4 radiculopathy of the left lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for L-4 radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to February 
1987. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the May 2007 rating decision also granted 
service connection for surgical scar of the lumbar spine as 
secondary to service-connected degenerative disc disease of the 
lumbar spine with arthritis, status post lumbar laminectomy, 
assigning an initial noncompensable rating.  The Veteran 
initiated an appeal of this initial rating, and a statement of 
the case (SOC) was issued in October 2008.  As the Veteran did 
not respond with a timely substantive appeal concerning this 
issue, the issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The Veteran seeks higher initial ratings for his service-
connected degenerative disc disease of the lumbar spine with 
arthritis and L-4 radiculopathy of the left and right lower 
extremities.  He was afforded a VA examination in March 2007.  In 
his December 2008 VA Form 9, the Veteran stated that he had had 
five more discs found to be diseased since that examination.  He 
submitted medical evidence dated in 2008 noting he had "severe 
lumbar pain with radiation into both legs and numbness in the 
left leg," which was "quite severe."  In this regard, there is 
evidence suggesting the Veteran's back disability has worsened in 
severity since he was last examined.  As the May 2007 examination 
report may not reflect the current status of the Veteran's 
service-connected degenerative disc disease of the lumbar spine 
with arthritis, this issue must be remanded in order to provide 
the Veteran with a new examination.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009) (stating that 
where the evidence of record does not reflect the current state 
of the veteran's disability, a VA examination must be conducted).  

Finally, on remand, the agency of original jurisdiction (AOJ) 
should also obtain any records of VA medical treatment for the 
low back and/or radiculopathy of the lower extremities from 
November 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical 
records for treatment of the low back 
and/or radiculopathy of the lower 
extremities from November 2008 to the 
present from the Clermont Community Based 
Outpatient  
Clinic and the VA Medical Center in 
Cincinnati.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine with arthritis.  The claims file must 
be made available to the examiner and the 
examiner must note in the examination 
report that the file was reviewed.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  The examiner should 
describe all findings in detail and explain 
the rationale for any conclusions reached.  

3.  Thereafter, the AOJ should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


